        Case 1:21-cv-01356-ALC-SN Document 33 Filed 05/18/21 Page 1 of 2



                                                                                   Massimo F. D’Angelo, Esq.

                                                                                                Akerman LLP
                                                                                 1251 Avenue of the Americas
                                                                                                   37th Floor
                                                                                        New York, NY 10020

                                                                                            T: 212 880 3800
                                                                             massimo.dangelo@akerman.com


                                                                                         May 18, 2021

VIA ECF

The Hon. Sarah Netburn
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

        Re:     429-441 86th Street LLC v. Town Sports International Holdings, Inc.
                S.D.N.Y. Case No. 21-cv-01356-ALC

        Dear Judge Netburn:

         This firm represents Town Sports International Holdings, Inc. (“Defendant”) in connection
with the above-captioned matter. We write briefly to respond to Plaintiff’s numerous informal
letters seeking to improperly relitigate issues already decided in this case.

         The Court has already explicitly ruled, as follows: “The Court DENIES Plaintiff’s request
to proceed to summary judgment without further discovery. The Court APPROVES the proposal
that initial disclosures pursuant to Rule 26(a) be served on or before May 21, 2021. Additionally,
the parties may begin to serve written discovery on May 21, 2021 and further written discovery
may be requested from that date.” (ECF No. 20, Order). If that order was not clear enough,
yesterday, following a flurry of letters by Plaintiff seeking to stay disclosure, the Court specifically
ruled that “Defendant's request to engage in discovery is hereby GRANTED.” (ECF No. 31,
Order).

        Plaintiff’s letters essentially ask the Court to reconsider these orders and, among other
things, relitigate the need for discovery, but in an untimely manner and contrary to this Court’s
rules. See S.D.N.Y. L.R. 6.3 (requiring a motion for reconsideration to be filed within 14 days);
S.D.N.Y. L.R. 49.1(d) (same, and requiring “[a] memorandum setting forth concisely the matters
or controlling decisions which counsel believes the Court has overlooked”).

        Based upon the foregoing, Defendant respectfully submits that Plaintiff’s request must be
denied outright, but if any further briefing on this issue is required, the Court should direct Plaintiff
to follow this Court’s local rules for seeking reconsideration of a court order and proceed in the
formal manner required under the rules.


akerman.com
                                                   1
      Case 1:21-cv-01356-ALC-SN Document 33 Filed 05/18/21 Page 2 of 2




      Thank you for your time and attention to this matter.


                                                          Respectfully submitted,

                                                          /s/ Massimo F. D'Angelo
                                                          Massimo F. D'Angelo

MFD/nb
cc:  Counsel of Record (via ECF)
     Client




                                              2
